Plaintiff in error, Charles Gilbert, was tried and convicted in the county court of Tulsa county on an information charging that in said county, on the 11th day of August, 1919, he did unlawfully have in his possession certain intoxicating liquor, to wit, 36 pints of Choctaw beer, which said Choctaw beer contained more than one-half of 1 per cent. of alcohol, measured by volume, and capable of being used as a beverage, with the unlawful intent to barter, sell, and otherwise dispose of the same, and his punishment fixed at confinement in the county jail for 6 months and a fine of $500. From the judgment rendered in accordance with the verdict on the 26th day of March, 1920, he appealed by filing in this court on May 22, 1920, a petition in error with case-made. *Page 203 
The errors assigned are that the verdict is contrary to the law and the evidence; that the court erred in admitting incompetent testimony, and erred in overruling the motion for a new trial. The defendant is not represented by counsel in this court, but we have examined the record and find no material error, and we think the testimony, without any doubt, is ample to sustain the conviction. The judgment of the lower court is therefore affirmed.